Title: Thomas Barclay to the American Peace Commissioners, 23 May 1786
From: Barclay, Thomas
To: American Peace Commissioners,Adams, John,Jefferson, Thomas


          
            
              Gentlemen 
            
            

              Cadiz

              23d. May 1786—
            
          


          Since my arrival here, the Ninth, nothing has occurr’d worth your
            Attention; I am waiting for a Vessel that is Bound to Magadore and expect to Sail in a
            few Days. You have probably as late Accounts from Mr. Lamb
            as I Can give you, yet it may not be Improper to Inform you of his Arrival at Alicant
            the 24th. of last Month, where doubtless his Quaranteen has
            delay’d his proceeding to Madrid.—The Inclosed is Copy of a letter from the Count
            D’Espilli to Mr. Carmichael Dated at Algiers the 20th. past, Whether it will Convey any thing New now or not I
            Cannot say, nor whether Mr. Carmichael may not already have
            Transmited to you its Contents,
          I hope to have the pleasure of soon hearing from you, and of being
            Informed whether you have any Commands for Me farther than Morocco—I have long been
            anxious to see the Trade of our Country to these parts, put on a safe and respectable
            footing, as I am well acquainted with the Importance of the object, and if I Can, while
            I am in the Neighborhood of Africa, in the smallest Degree Contribute towards the doing
            it, No Care or Attention on my part shall be wanting—If my going to Constantinople will
            be thought by you useful, you have only to Command Me–and I offer my Services there or
            any where Else without Limitation—As soon as I have Executed the Business in which I am
            Engaged, I intend to Return to America for a few Months having Already procured
            permission from Congress to go there to settle some of my affairs that require My
            presence—
          I send you herewith an Extract of a letter written from Morocco to
            the Consul of the Emperor of Germany at this place from whom I received it; but it is
            the only Intelligence here of the Emperor of Morocco having made such a Declaration, and
            probably is No more than a sudden Gust of Passion which has Blown over with the
            Circumstance that occasion’d it—it is however certain that the British are Not at
            present a favord people in Morocco, and that a letter from his Catholic Majesty is
            likely to have greater weight in that Country than one from any other Potentate on
            Earth—
          I have had some Conversations with the Marquis De Vialli, who is
            well known to the Emperor of Morocco, and who says he has frequently talked with him on
            the subject of America, his Opinion is that the Emperor will demand a Tribute of
            Eighteen thousand Dollars ⅌ Annum—This Gentleman, to whom I was Made known by General
            O’Riely the late Governor of Andaluzia and Cadiz, has given me a good deal of Useful
            Information and advice, but to what purposes I shall be able to Apply either remains to
            be Tried Indeed I much fear the Emperors Ideas will Exceed those of my Constituents,
            Immediately on my Arrival here I wrote to him that I wou’d embark for Mogadore as soon
            as possible which I did to Cut short any delays that might occur there, by waiting for
            his permission to go to Morocco where he is at present, and I Expect that by the time I
            get to Mogadore, orders will be lodged for my getting forward.—
          I Beg you will believe Me Gentlemen / Your Most Sincere /and Most
            Obedient / Servant—
           
           

          
            
              Thos Barclay
            
          
        